Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s response filed 6/7/2021 to the restriction requirement mailed 4/13/2021 is acknowledged.  Upon further consideration, the restriction requirement is withdrawn.   Claims 1-20 are under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  Claim 10 recites “a natural biological molecule including DNA, RNA, a protein or an enzyme.”  The appearance of "including" renders the claim indefinite because it’s unclear whether the limitations following the phrase “including” are part of the claimed invention or are merely exemplary of a natural biological molecule.  See MPEP § 2173.05(d).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 20200246264 to Li.  Li teaches a biocompatible, water-soluble polymer comprising segments formed via an atom transfer radical polymerization and comprising sulfoxide functionality wherein the segments comprising sulfoxide functionality have a dispersity of less than 0.20  (less than or equal to 1.75; less than or equal to 1.3). (paragraphs 5-16, 42, 66, 93, and 107).  The polymer is in the form of nanoparticles for delivery of a chemotherapeutic agent (a carrier for a molecule) (abstract).   The carrier comprises cationic functionality (paragraph 107).  The polymer is in the form of a micelle (a core/shell macromolecule; the segments form a hydrophilic shell around a portion including the cationic functionality) (paragraphs 2, 5, 9, and 41).  Regarding claim 7, although Li does not teach that its biocompatible, water-soluble polymer does not exhibit a LCST in aqueous solution below 100 oC, a composition cannot be separated from its properties.  As the biocompatible, water-soluble polymer is identical to the instant polymer, that is, a biocompatible, water-soluble oC.   The segments may be attached to a protein (a biomolecule) (paragraphs 77 and 82).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moad (Aust. J. Chem., 2006).  Moad teaches PBA-block-poly(2-(methylsulfinyl)ethyl acrylate), which is a biocompatible, water-soluble polymer comprising sulfoxide functionality, prepared by radical polymerization (Abstract; Introduction; Page 685, left column).  Moad teaches a dispersity of less than 1.4 (less than 1.75) (page 672, right column).  Moad teaches that atom transfer radical polymerization is receiving great attention in the field of radical polymerization, and is included in a list of three radical polymerization techniques (Introduction).   The block copolymer may be in the form of a micelle (a carrier for a molecule; a nanoparticle; a core/shell macromolecule; the segments form a hydrophilic shell around a portion including the cationic functionality) (page 686, left column).
Moad fails to teach preparing of PBA-block-poly(2-(methylsulfinyl)ethyl acrylate by atom transfer radical polymerization.  Moad fails to teach a dispersity of less than 1.3.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare PBA-block-poly(2-(methylsulfinyl)ethyl acrylate) by atom transfer radical polymerization.  The rationale for this is that Moad teaches atom transfer radical polymerization out of a list of only three radical polymerization techniques that are commonly used for radical polymerization.  Owing to oC, a composition cannot be separated from its properties.  As the biocompatible, water-soluble polymer of Moad is identical to the instant polymer, it must inherently exhibit the same properties as the instant polymer, that is, does not exhibit a LCST in aqueous solution below 100 oC. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


September 8, 2021